 In the Matter of REYNOLDS WIRE COMPANY, A CORPORATIONandSTEELWORKERS ORGANIZING COMMITTEE, LOCAL UNION No. 2086, AFFILIATEDWITH THE C. I. O.Case No. R-2317.-Decided March7, 1941Jurisdiction:wire cloth manufacturing industry.Investigationand Certificationof Representatives:existence of question: re-fusal to accord union exclusive recognition ; pay roll agreed to by parties directedto be used; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees, excluding foremen, assistant foremen, supervisors, and office, clerical,and cafeteria employees ; agreement as to.Mr. Robert L. Bracken,of Dixon, Ill., for the Company.Mr. John J. Brownlee,of Chicago, Ill., andMr. Bertram McNamara,of Sterling, Ill., for the S. W. O. C.Mr. William. T. Little,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn September 18, 1940, Steel Workers Organizing Committee LocalUnion No. 2086, affiliated with the C. 1. 0.,' herein called the S. W. O. C.,filed with the Regional Director for the 13th Region (Chicago, Illinois)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Reynolds Wire Company;Dixon, Illinois, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On February 3,1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National' Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On February 3, 1941, the1The petition was originally filed in the name of Lodge 2086, Amalgamated Associationof Iron, Steel and Tin Workers of America, through S. W. O. C., affiliated with C. I. O. Atthe healing the petition was amended without objection to designate the petitioner as itappears above.30 N. L. R. B., No. 20.4401:35-42-Vol 30--9115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director issued a notice of hearing, copies of which wereduly served upon the Company and the S. W. O. C.Pursuant to notice, a hearing was held on February 13, 1941, atDixon, Illinois, before Stephen M. Reynolds, the Trial Examinerduly designated by the Board.The Company was represented bycounsel and the S. W. O. C. by its representatives, and both partici-pated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues, was afforded all parties.During the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYReynolds Wire Company, an Illinios corporation having its prin-cipal office and place of business at Dixon, Illinois, is engaged in themanufacture of wire cloth.The Company's annual purchases ofraw materials are valued at aproximately $250,000, of which about45 per cent are received from points outside the State of Illinois.The Company annually sells finished products valued at approximately$700,000, about 82 per cent of which are shipped to destinations out-side the State of Illinois.IT. THE ORGANIZATION INVOLVEDSteelWorkers Organizing Committee, Local UnionNo. 2086, isa labor organization affiliated with the Congress of Industrial Organ-.izations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring September 1940, and at various other times the S. W. O. C.requested recognition as the exclusive bargaining agency for theCompany's employees.On each occasion the Company refused togrant exclusive recognition.A statement prepared by the Regional Director and introducedat the hearing, shows that the S. W. O. C. represents a substantialnumber of employees in the unit found below to be appropriate.22 The Regional Director's statement shows that 92 employees,whose names appear onthe Company's pay roll of February 1, 1941, have signed authorization cards in theUnion.There were approximately 389 employees in the appropriate unit on February 1,1941.In addition,therewas testimony at the hearing by the financial secretary of theS.W 0 C. that 219 employeeswere membersof the S W. O. C. REYNOLDS WIRE COMPANY117We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has,arisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe S. W. 0. C. and the Company agree that all production andmaintenance employees of the Company, excluding foremen, assistantforemen, supervisors, and office, clerical, and cafeteria employees,constitute an appropriate unit.We see no reason for departing fromthe desires of the parties.We find that all production and maintenance employees of theCompany, excluding foremen, assistant foremen, supervisors, andoffice, clerical, and cafeteria employees,, constitute a unit appropriatefor the purposes of collective bargaining, and that said unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining, and otherwise effec-tuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Theparties agreed at the hearing that in the event the Board directed anelection, eligibility of employees to vote should be determined by theCompany's pay roll of February 1, 1941.We find that the em-ployees of the Company eligible to vote in the election shall be thosein the appropriate unit whose names appear on the Company's payroll of February 1, 1941, subject to such limitations and additionsas are set forth in the Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OFLAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Reynolds Wire Company, Dixon, Illinois, 118DECISIONS OF NATIONAL LABOR- RELATIONS BOARDwithin the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding foremen, assistant foremen, supervisors, and office, clerical,and cafeteria employees, constitute a unit appropriate for the purlposes of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargain-ing with Reynolds Wire Company, Dixon, Illinois, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the.direction and supervision of the Regional Director for the 13thRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees of theCompany who were employed during the pay-roll period endingFebruary 1, 1941, including employees who did not work duringsuch pay-roll, period because they were ill or on vacation, or absentbecause called for military service, and employees who were thenor have since been temporarily laid off, but excluding foremen,assistant foremen, supervisors, and office, clerical, and cafeteria em-ployees, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented bySteelWorkers Organizing Committee, Local Union No. 2086, affili-ated with the C. I. 0., for the purposes of collective bargaining.MR. WILLIAM M. LEISERSON, dissenting :Since there is an Order outstanding against the Company in aproceeding involving unfair labor practices 3 and since the Companyhas not complied with such Order, I would not direct an electionuntil there has been compliance with the Board's Order.8Matterof ReynoldsWire CompanyandLodge2086Amalgamated Associationof Iron,Steel, andTin Workers of North America through Steel WorkersOrganizing Committeeaffiliated with the Congress of IndustrialOrganizations, 26 N. L R B 662 ISAME TITLE]SUPPLEMENTAL DECISIONANDORDERApril 9, 1941On March 7, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in thisproceeding.Pursuant to the Direction of Election, an election bysecret ballot was conducted on March 26, 1941, by the Acting Re-gional Director for the Thirteenth Region (Chicago, Illinois).OnMarch 27, 1941, the Acting Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties his Election Report.No objections to the conduct of theballot or to the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Totalon eligibility list_____________________________________383Totalballots cast___________________________________________353Totalballots challenged_____________________________________0Totalblank ballots_________________________________________0Totalvoid ballots------------------------------------------0Total valid votes cast_______________________________________Votes cast for Steel Workers Organizing Committee, Local353Union No 2086, affiliated with the C. I. O_________________ 163Votescast against Steel Workers OrganizingCommittee, LocalUnion No. 2086,affiliatedwith the C I. O_______________ 190The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees of theCompany in the unit heretofore found to be appropriate for collec-tive bargaining.We will, therefore, dismiss the petition for inves-119 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDtigation and certification of representatives of employees of the,Company.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives of employees of Reynolds Wire Company,filed by Steel Workers Organizing Committee, Local Union No.2086, affiliated with the C. I. 0., be, and it hereby is, dismissed.30 N. L.R. B., No. 20a.